DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive regarding claims 1 and 2. The applicant argues that the De Pedro cannot be used to modify Korivi such that the base is wider than the pair of covers, because De Pedro does not teach a pair of covers, but rather teeth. The applicant states that the teeth of De Pedro are not equivalent to the covers required by the claim. The applicant finds this point non-persuasive because the teeth meet the limitations of the claimed covers such that they are protruding upward from the base and form a hole for receiving the nerve with one end attached to the base and another end spaced apart from the one end, wherein the inner surface has a substantially cylindrical shape. While the applicant argues that the opening created by the teeth may not be substantially cylindrical, the examiner interprets the shape of the closed teeth create an opening that has a substantially circular cross section wherein the width of the teeth provide depth to the opening such that the opening can be considered substantially cylindrical. However, the point is moot in view of the fact that De Pedro is not used to teach the covers but rather only used to teach having a base that extends past the opening components that can be bent in order to open/ separate the protruding components to allow for a tissue structure to be inserted and then release the base such that the protruding structure returns to a closed configuration securing the tissue between the two protruding components. Since De Pedro is only used to teach the base shape and the other components of the nerve cover rely on the teaching of Korivi the rejections for claims 1 and 2 are maintained.
The applicant further argues that one of ordinary skill in the art would not look to the teachings of De Pedro to modify the teachings of Korivi because they are not related art, however the examiner finds this non-persuasive, as both inventions are drawn to mechanisms for opening a securing device such that it can be placed around and closed a target tissue structure. Therefore, in the view of the examiner these are considered art in the same field of endeavor and since De Pedro is only used to teach the base shape and the other components of the nerve cover rely on the teaching of Korivi, as explained above, the rejections for claims 1 and 2 are maintained.
Applicant’s arguments, see pages 11-14, filed 06/10/2022, with respect to claims 3-12 have been fully considered and are persuasive.  The 103 rejections of claims 3-12 have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A).
Regarding claim 1, Korivi teaches a nerve cover for covering a nerve within a living body tissue to protect the nerve (Fig 1 teaches a nerve cuff that surrounds (covers) a nerve, providing protection; Fig 2; [0025] teaches the cuff encompasses the circumference of a target nerve; [0026]), the nerve cover comprising: a base of a flat plate shape (Figs 1 and 2 elements 100 and 200 respectively teach a nerve cuff having a flat base from which a pair of arms protrude up from and a pair of arms protrude downward from as highlighted below in the figs); and a pair of covers protruding upward from the base to form a hole for receiving a nerve, with one end attached to the base and  another end spaced apart from the one end (Figs 1 and 2 teach the cuffs having a pair of covers extending upwards from the base, separated by a longitudinal split that is normally held closed by a spring tension of the cuff), wherein when the base is bent in an arch shape when viewed from a side, a spacing between the pair of covers is expanded ([0025] teaches compressing he arms 120 and 115 to overcome the spring tension of the cuff opens the longitudinal split between the pair of cover, this compressing also causes the flat base they arms are connected to bend and arch, allowing the opening of the covers; [0026]; Fig 8 illustrates how arching the base by compressing the arms opens the longitudinal split of the cuff). However, Korivi fails to teach wherein the base is wider than the pair of covers.
 
    PNG
    media_image1.png
    405
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    399
    494
    media_image2.png
    Greyscale

De Pedro, now referred to as Pedro teaches, teaches a device in the same field of endeavor, wherein a base has arms extending beyond the teeth/covers and is arched to open the pair of teeth/covers for restraining and securing tissue (Figs 1-3 , and 5 elements 2, 3, 4, 5), wherein the base is a flat plate like shape, that is wider than the teeth/covers (Fig 3 teaches the body having a flat base extending past the teeth/ covers and having arms of the base (12 and 13) extending even further past them. This allows for the flat base of the body to be pinched and held open using forceps or a clamping mechanism in order to arch the base and open the teeth/covers and when released, the bending body returns to a flattened shape and the teeth/covers return to its closed configuration (Fig 5-8; Col 2 lines 35-60).

It would have been an obvious design choice to one of ordinary skill in the art, before the effective filling date, to have modified Korivi to have rotated the first and second arms of the hinge to be parallel with the base and extending the base making it wider than the covers, such that the arms of the base extending past the covers can be compressed and held by a clamping mechanism in order to open the covers, as taught by Pedro, this would allow for the device to function the same wherein squeezing the arms at the base opens the cover however the arms would be parallel and extension of the base instead of protruding arms perpendicular from the base. It would further improve the stability of the cuff when sitting on the base, such that a needle or probing electrode could be effectively and securely inserted into the nerve being help by both side of the cover.

Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A) as applied to claim 1 above, and further in view of Brunnett et al (U.S. PG Pub 20100145222 A1).
Regarding claim 2, the modified invention of Korivi teaches claim 1, however fails to teach wherein the base includes one or more fixing holes that are sutured with a string to fix the nerve cover to the living body tissue.
Brunnett teaches a nerve cuff embodiment, wherein the base includes one or more fixing holes that are sutured with a string to fix the nerve cover to the living body tissue (Fig. 12 elements 444 and 442 teach fixing holes in the base to be sutured to fix a nerve cover to the living body; [0141]; [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Korivi to have the base include one or more fixing holes that are sutured with a string to fix the nerve cover to the living body tissue, as taught by Brunnett, in order to secure the nerve cuff to adjacent structures to prevent unwanted movement (Brunnett [0143]).
Allowable Subject Matter
Claim 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792